Citation Nr: 1710611	
Decision Date: 04/04/17    Archive Date: 04/11/17

DOCKET NO.  09-35 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for headaches.

2.  Entitlement to an extraschedular rating based upon the combined effects of multiple service-connected disabilities.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel

INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty in the United States Marine Corps from February 1954 to February 1955.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  The issues above were previously before the Board, and remanded in October 2013 and August 2015 for additional development. 

In June 2016, the Board requested the opinion of a medical specialist from the Veterans Health Administration (VHA), which was received in September 2016.  Also in September 2016, the Board informed the Veteran (and his representative) that it had requested a specialist's opinion in conjunction with the adjudication of his appeal, provided him a copy of that opinion and indicated that he was entitled to submit additional evidence or argument within 60 days of the date of that letter.  In December 2016, the Veteran's representative provided additional argument.  Accordingly, the Board will proceed with the consideration of his case.

The Board notes that additional medical records have been associated with the claims file after the issuance of the most recent Supplemental Statement of the Case, and the Veteran's representative provided a waiver of initial RO consideration of such evidence.  Thus, the Board may consider such evidence in the first instance.  See 38 C.F.R. § 20.1304 (2016).


FINDINGS OF FACT

1.  Throughout the appeal period the Veteran's headache disorder has been productive of no more than headaches with characteristic prostrating attacks occurring on an average once a month over the last several months.

2.  All symptoms and level of disability resulting from the Veteran's service-connected disabilities are contemplated by his assigned schedular ratings.

3.  The Veteran's service-connected chronic headache disability, bilateral hearing loss and/or tinnitus do not render him unable to secure or maintain substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of more than 30 percent for headaches have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8100 (2016).

2.  The criteria for the assignment of an extraschedular rating have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.321(b); Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

3.  The criteria for a TDIU due to the Veteran's chronic headaches, bilateral hearing loss and tinnitus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
	
Initial Rating for Headaches

The Veteran seeks an initial rating in excess of 30 percent for his service-connected chronic muscle tension headaches.  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. Part IV.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  All the elements specified in a disability grade need not necessarily be found; however, coordination of rating with impairment of function will be expected in all instances.  See 38 C.F.R. § 4.21; see also Pierce v. Principi, 18 Vet. App. 440, 445 (2004).    

The Veteran's chronic muscle tension headaches have been rated under Diagnostic Code (DC) 8100 concerning migraine headaches.  Under DC 8100, headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability are rated 50 percent disabling.  Headaches with characteristic prostrating attacks occurring on an average once a month over the last several months are rated 30 percent disabling.  38 C.F.R. § 4.124a, DC 8100.  

In addressing whether a 50 percent rating is warranted for migraine headaches under DC 8100, the Board must explain its conclusion as to the applicability of 38 C.F.R. §§ 4.3, 4.7, and 4.21 in terms of each of the factors specified, i.e. "very frequent", "completely prostrating", "prolonged attacks", and "productive of severe economic inadaptability," and the meaning ascribed to these terms.  Pierce v. Principi, 18 Vet. App. at 445.
  
The rating criteria do not define "prostrating" and the courts have not undertaken to define this term for purposes of Diagnostic Code 8100.  See Fenderson, 12 Vet. App. at 119.  According to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness."  Similarly, in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1554 (31st Ed. 2007), "prostration" is defined as "extreme exhaustion or powerlessness."

The most probative evidence of record shows that the Veteran's headache disability symptoms have not more nearly approximated the criteria for a 50 percent rating at any point during the appeal period.  The Veteran has complained of recurring headaches occurring twice a week or more often and lasting between 15 minutes and two hours.  See January 2009 Notice of Disagreement; see also April 2008, January 2010, May 2011 and July 2014 VA Examination Reports.  During the April 2008 VA examination, he reported that his headaches lasted approximately 15 to 20 minutes, during which time he would sit or lie down quietly and relax with his eyes closed.  Based on the Veteran's reports and the examiner's review of his medical history, the April 2008 VA examiner noted that the Veteran's headaches did not make him incapacitated.  In his January 2009 Notice of Disagreement, the Veteran reported that his headaches occur "daily," interfere with his concentration and focus, and leave him unable to perform even minor daily tasks.  During a December 2009 VA psychiatric examination he reported getting headaches every morning and every night, and that at one point he had a headache "and he was in bed for a week."  At a January 2010 VA examination, he reported that his headaches include throbbing or pressure like sensation and last one to two hours at a time, occurring sometimes twice a week, with no nausea or vomiting.  He also reported that he was usually able to continue functioning during his headaches and the examiner noted that these headaches were not prostatic.  During the May 2011 VA examination, he described his headaches as including pain as though his head is in a vise and being compressed from all sides and lasting anywhere from five minutes to 60 minutes and occur three times a week.  He reported that he would relax, sit down quietly and try not to go outside when he had a headache.  During the July 2014 and October 2015 VA examinations he reported experiencing pulsating or throbbing head pain bilaterally during a headache, with nausea, sensitivity to light and changes in vision.  In July 2014 he reported that his headaches last 20 to 30 minutes in duration, and in October 2015 he stated that they lasted one to two hours and occurred twice a week.  He stated that he would relax or lie down for an hour during a headache.  Both in July 2014 and October 2015 the examiners noted that the Veteran's headaches were not prostrating.  In an October 2015 written statement the Veteran reported that he stopped driving a car because of his headaches.  See October 2015 Written Statement.  The Veteran also provided a written report from his care-giver noting that he had multiple headaches that month that caused him to lay in the dark and cover his eyes.  See October 2015 Report

The Board finds that although the Veteran's headache disability has been productive of frequent prostrating headaches, his symptoms do not approximate "completely prostrating", "prolonged attacks" that are "productive of severe economic inadaptability."  First, the Board finds that the Veteran did not experience "prolonged attacks" of headache symptoms.  Throughout the appeal period the Veteran consistently reported that his headaches last 15 to 30 minutes or 1 to 2 hours at most.  The Board notes the Veteran's report of being in bed for a week due to a headache, but the evidence shows that this was not a common occurrence and thus does not represent the overall severity of the Veteran's headaches during the appeal period.  The Board finds that the duration of the Veteran's headache pain as described during the appeal period does not rise to the level of "prolonged attacks."

The Board further finds that the Veteran's headaches were not "completely prostrating," or "productive of severe economic inadaptability."  Although the Board previously found that the Veteran's headaches were prostrating in that he would rest, relax and sit or lay down until his headaches passed, the evidence does not show that his headaches were "completely prostrating."  During the VA examinations he reported that when he had a headache he would sit or lie down quietly and relax with his eyes closed for 20 minutes to one or two hours.  None of the VA examiners characterized the Veteran's headaches as being prostrating, instead noting that he did not have prostrating headaches.  The Board acknowledges the Veteran's January 2009 report that his headaches affect his concentration and leave him unable to perform even minor daily tasks; however, the Board affords this statement little probative value because it is inconsistent with his reports at all of the VA examinations and is not consistent with his reports of headache pain found in this VA medical records.  Moreover, given that the evidence does not show that the Veteran's headaches prevented him from completing any tasks, there is no evidence of record that the Veteran's headaches are "productive of severe economic inadaptability."  Thus, the Board finds that the criteria for a 50 percent rating for chronic tension headaches have not been more nearly approximated.

Extraschedular Rating

The Board finds that referral for an extraschedular rating is not warranted under 38 C.F.R. § 3.321(b)(1)(2016).  The Board generally must consider referral for extraschedular consideration only "[w]here there is evidence in the record that shows exceptional or unusual circumstances or where the veteran has asserted that a schedular rating is inadequate."  Doucette v. Shulkin, __ Vet. App. ___, No 15-2818 (March 6, 2017) (quoting Yancy v. McDonald, 27 Vet.App. 484, 493 (2016) (internal quotations omitted)).  The threshold element for an extraschedular rating, "an exceptional disability picture," is met where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disabilities.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Moreover, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014) a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all of the service-connected disabilities experienced.  

Here, the schedular rating criteria reasonably contemplate the Veteran's headache symptoms of as set forth above and provide for additional or more severe symptoms than currently shown by the evidence.  Additionally, the evidence of record does not support a finding that the Veteran's service-connected disabilities in combination manifest in any symptoms that are not contemplated by the rating schedule.  In the July 2015 Appellate Brief, the Veteran's representative specifically raised the issue of whether the Veteran is entitled to extraschedular consideration based on the combined effects of his service-connected headache, hearing loss and tinnitus disabilities.  See July 2015 Appellate Br. at 8.  The Veteran contends that his service-connected headaches, hearing loss and tinnitus manifest with increasing episodes of dizziness/vertigo, a symptom that is not contemplated by the rating criteria applicable to these conditions.  See id. at 9.  The medical evidence of record, however, does not support the Veteran's assertion.  During an October 2014 VA examination, the examiner opined that the Veteran's vertigo or dizziness is less likely than not secondary to his hearing loss or tinnitus because, based on his medical history, it appears to be of central nervous system origin, likely brainstem, possibly from ischemia, along with dementia and gait unsteadiness.  In an August 2016 opinion, a VHA expert opined that it was less likely than not that the Veteran's dizziness or vertigo was a manifestation of a combined effect of the Veteran's headache disability alone or when combined with his hearing loss and tinnitus because his medical history and description of his headaches, hearing loss, dizziness and vertigo over the years does not consistently link them in either a causative or temporal relationship.  The VHA expert noted no reference in the medical records relating the Veteran's vertigo to his headaches or hearing loss and tinnitus other than the statement that the dizziness would start his headaches, and the further noted that although medical studies have linked migraine headaches with vestibular symptoms, no such relationship was found between tension headaches and dizziness or vertigo.  The Board finds the opinions of the VA examiner and the VHA expert to be highly probative as they contain clear conclusions with supporting data and a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  While the Veteran, as a lay person, is competent to offer testimony regarding the symptoms he observed, he is not competent to offer an opinion as to the etiology of his vertigo symptom in this instance because this matter falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007).  Therefore, the Board finds that the Veteran does not present an exceptional or unusual disability picture such that referral for consideration of an extraschedular rating is warranted.

TDIU

The Board also finds that an award of TDIU is not warranted in this matter.  Throughout the appeal period, the Veteran has been in receipt of a 100 percent disability rating for his service-connected posttraumatic stress disorder with depression.  Thus, the only issue before the Board is whether any of the Veteran's other service-connected conditions would render him unable to secure or maintain substantially gainful employment.  

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided that one of those disabilities is ratable at 40 percent or more, and there is sufficient additional service-connected disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  During the applicable appeal period (March 5, 2008 to the present) and without considering the psychiatric disorder for which he has a 100 percent rating, the Veteran has been service connected for chronic muscle tension headaches rated at 30 percent disabling, bilateral hearing loss rated as 20 percent until February 10, 2010 and 30 percent disabling thereafter and tinnitus rated as 10 percent disabling.  Thus, a TDIU may not be assigned under 38 C.F.R. § 4.16(a) because regardless of whether he had one service-connected disability rated at 40 percent or more at any point during the appeal period, he did not have a combined 70 percent rating or more during that time.  Additionally, the Board finds that referral for the assignment of a TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b) is not warranted because there is no indication that the Veteran's chronic muscle tension headaches, bilateral hearing loss or tinnitus would cause him to be unable to secure or maintain substantially gainful employment, and the Veteran does not make such a contention.  Thus, entitlement to a TDIU is denied.


ORDER

An initial rating of more than 30 percent for the Veteran's chronic muscle tension headache disability is denied.

An extraschedular rating based upon the combined effects of multiple service-connected disabilities is denied.

Entitlement to an award of a TDIU is denied.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


